Citation Nr: 0806395	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for polycystic ovaries.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for diabetes mellitus.

3.  Entitlement to service connection for polycystic ovarian 
disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
including as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, 
including as secondary to the diabetes mellitus.

7.  Entitlement to service connection for a left foot and 
ankle disability to including arthritis, including as 
secondary to the diabetes mellitus.

8.  Entitlement to service connection for hypothyroidism, 
including as secondary to the diabetes mellitus.

9.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

10.  Entitlement to service connection for a respiratory 
disorder to include asthma, sinusitis, and residuals of 
exposure to asbestos.

11.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD), depression, anxiety, and claustrophobia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2003 and 
September 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington in which service 
connection for diabetes mellitus, bilateral peripheral 
neuropathy of upper and lower extremities, hypertension, left 
foot trauma including residuals of surgical fusion of the 
left ankle, bilateral carpal tunnel syndrome, hypothyroidism, 
generalized arthritis, sinusitis as a residual of 
septorhinoplasty with asthma was denied, and in which the RO 
declined to reopen the previously denied claim for service 
connection for polycystic ovaries.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A transcript of the hearing has been 
made and is associated with the claims file.

The issues have been recharacterized in this case to reflect 
the veteran's actual claims as well as the procedural history 
and medical evidence of record in the present case, as will 
be further explained.

First, service connection for diabetes mellitus and 
polycystic ovaries was previously denied in a December 1995 
rating decision.  The RO appears to have reopened but denied 
the claim for diabetes mellitus, but declined to reopen the 
claim for polycystic ovaries.  The Board will consider 
whether new and material evidence has been submitted to 
reopen both these claims.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Second, in her testimony before the undersigned Veteran's Law 
Judge, the veteran clarified that she was claiming service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities, hypertension, and hypothyroidism as 
secondary to diabetes mellitus.  She also testified that the 
generalized arthritis she is claiming is limited to her left 
foot and ankle, and that she has received treatment for other 
psychiatric conditions, including PTSD.  Medical evidence 
reflects that the veteran's left foot and ankle disability 
have been attributed to her diabetes mellitus, and that the 
veteran has been diagnosed with depression, anxiety and 
claustrophobia, in addition to PTSD.

Third, the veteran made a statement concerning her exposure 
to asbestos during active service, and she also testified 
that she has sarcoidosis.  As these conditions affect the 
respiratory system, the issue concerning service connection 
for sinusitis and asthma has been recharacterized as a claim 
for service connection for a respiratory disorder to include 
sinusitis, asthma, and residuals of exposure to asbestos. 

Thus, the issues are as listed on the front page to this 
decision.

During VA examination conducted in February 2006, the veteran 
was diagnosed with urinary incontinence and bilateral 
peripheral artery disease as secondary to her diagnosed 
diabetes mellitus.  A May 2006 VA examination for eyes 
further diagnosed diabetic retinopathy.  In a February 2004 
opinion, the veteran's private treating physician opined the 
veteran's right ankle and foot disability began during the 
veteran's active service, and that she has since suffered 
joint complications as the result of her diabetes mellitus.  
For reasons explained below, service connection for diabetes 
mellitus is granted by this decision.  Hence, claims for 
service connection for these conditions which have been 
medically attributed to the now-service connected diabetes 
mellitus, are referred to the RO for appropriate adjudication 
and evaluation.

The issues of service connection for bilateral carpal tunnel 
syndrome, hypothyroidism including as secondary to the 
service-connected diabetes mellitus, and a respiratory 
condition including sinusitis, asthma, and the residuals of 
exposure to asbestos addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A December 1995 rating decision denied service connection 
for polycystic ovaries.  The appellant not appeal this 
decision and it is now final.

2.  Evidence received since the December 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence that the veteran's polycystic 
ovaries may not be a congenital or developmental condition 
and thus may not have pre-existed service but, if it did pre-
exist service it was aggravated therein and has resulted in 
continuous chronic symptomatology since then.  This evidence 
raises a reasonable possibility of substantiating the claim.

3.  A December 1995 rating decision denied service connection 
for diabetes mellitus.  The appellant not appeal this 
decision and it is now final.

4.  Evidence received since the December 1995 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., medical evidence that the currently 
diagnosed diabetes mellitus had its onset during the 
veteran's active service,  and raises a reasonable 
possibility of substantiating the claim.

5.  Polycystic ovarian disease had its onset during the 
veteran's active service.

6.  Diabetes mellitus had its onset during the veteran's 
active service.

7.  Peripheral neuropathy of the bilateral upper and lower 
extremities is the etiological result of the veteran's 
service-connected diabetes mellitus.

8.  Hypertension is the etiological result of the veteran's 
service-connected diabetes mellitus.

9.  A left foot and ankle disability had its onset during 
active service and suffered complications since active 
service including Charcot arthropathy, collapse of the left 
foot, midfoot arch fusion, and arthritis which are the 
etiological result of the service connected diabetes 
mellitus.

10.  The veteran has been diagnosed with an acquired 
psychiatric disorder to include PTSD, depression, generalized 
anxiety disorder, and claustrophobia that is the etiological 
result of her active service.


CONCLUSION OF LAW

1.  Evidence received since the December 1995 rating decision 
is new and material and the claim for service connection for 
polycystic ovaries is reopened. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Evidence received since the December 1995 rating decision 
is new and material and the claim for service connection for 
diabetes mellitus is reopened. 38 U.S.C.A. § 5108 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for polycystic 
ovarian disease have been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

4.  The criteria for service connection for diabetes mellitus 
have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §  3.303 (2007).

5.  The criteria for service connection for peripheral 
neuropathy of the bilateral upper and lower extremities as 
secondary to the service connected diabetes mellitus have 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 
(2007).

6.  The criteria for service connection for hypertension as 
secondary to the service-connected diabetes mellitus have 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 
(2007).

7.  The criteria for service connection for a left foot and 
ankle disability to include Charcot arthropathy, collapse of 
the left food, midfoot arch fusion, and arthritis including 
as secondary to the service-connected diabetes mellitus have 
been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.310 
(2007).

8.  The criteria for service connection for an acquired 
psychiatric disorder to include PTSD, depression, anxiety, 
and claustrophobia have been met.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a December 1995 rating decision, the RO denied service 
connection for a polycystic ovaries and diabetes mellitus.  
The rationale given for the decision was that polycystic 
ovaries were considered a congenital or developmental defect 
unrelated to military service and not subject to service 
connection, and that diabetes mellitus was neither diagnosed 
nor treated during active service or within one year after 
discharge.  

The RO provided notice of this decision to the appellant in 
January 1996.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Polycystic Ovaries

Evidence received since the December 1995 denial of service 
connection for polycystic ovaries includes evidence 
establishing that polycystic ovarian disease is not a 
congenital or developmental condition, the veteran's 
testimony before the undersigned Veterans' Law Judge that she 
had not been diagnosed with or treated for polycystic ovaries 
prior to her entry into active service, and medical evidence 
of continuing treatment for polycystic ovarian disease and 
its residuals.  

As noted above, the RO denied the veteran's claim for service 
connection for polycystic ovaries in 1995 on the basis that 
the condition is a congenital or developmental condition.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation. 
See 38 C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 
8 Vet. App. 510, 516 (1996). A precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue 
of General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service.  However, if manifestations of the disease 
in service were found to constitute aggravation of the 
condition, service connection could be warranted.  Id.

Current medical research reflects that the cause of 
polycystic ovary syndrome is unknown.  Heredity is a 
suspected cause, but is only one of many causes, including 
difficulty processing insulin.  See U.S. Department of Heath 
and Human Services, Womenshealth.gov website).  
"Polycystic" is defined as, simply, "containing or made up 
of many cysts."  Dorland's Illustrated Medical Dictionary, 
1330 (27th ed. 1988).  Thus, polycystic ovarian disease is 
not, by definition, a congenital or developmental condition.

There record at the time of the December 1995 rating decision 
contains no opinions or findings that the veteran's 
polycystic ovarian disease was found to be the result of 
heredity alone.  

The veteran testified before the undersigned Veterans' Law 
Judge that although she reported abnormal menstrual flow at 
the time of her entrance into active service, she had not 
been diagnosed with a cystic disease, nor did she require 
treatment for the condition until she was on active service.  
Following discharge from active service, she testified and 
stated she manifested symptoms of a cystic condition 
continuously until the present.  Thus, she argued that even 
if the cystic condition had pre-existed service, it was 
aggravated by service.  The veteran's testimony is credible 
and consistent with the medical evidence of record.

The December 1995 decision, did not consider the theory of 
aggravation of a pre-existing disability.  



Diabetes Mellitus

Evidence received since the December 1995 denial of service 
connection for diabetes mellitus includes a private medical 
opinion that her diabetes mellitus had its onset during her 
active service.

The medical evidence now includes the July 2007 statement of 
her treating physician, in which he attests he has treated 
the veteran since 1995 and that he had had the opportunity to 
review her medical records, including service medical 
records, which revealed elevated blood sugar levels during 
her active service.  The physician opined that these clinical 
inservice findings are more likely than not a clear 
indication that type II diabetes had presented itself in the 
veteran as early as 1973.

Summary

The above evidence is new in that it was not previously of 
record.  In addition, it presents a medical definition of 
polycystic ovarian disease that establishes that the 
condition is not necessarily a developmental or congenital 
disability in that heredity is not the only cause for it, 
evidence that the condition did not pre-exist the veteran's 
active service, and evidence that, even if the condition did 
pre-exist active service, it was aggravated therein.  The 
evidence further presents medical evidence that the veteran's 
currently manifested diabetes mellitus had its onset during 
the veteran's active service.  Thus, the newly submitted 
medical evidence presents a reasonable possibility that the 
veteran's currently manifested polycystic disease and 
diabetes mellitus are the result of, or had their onset 
during, the veteran's active service.  It is therefore 
material.

Accordingly, reopening the claims for service connection for 
polycystic ovarian disease and diabetes mellitus is 
warranted.


II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran avers that she has the residuals of polycystic 
disease that had its onset during active service or is the 
result of aggravation of a pre-existing condition, and that 
her currently diagnosed diabetes also had its onset during 
active service. She further argues that her currently 
diagnosed peripheral neuropathy of the bilateral upper and 
lower extremities, hypertension, and left foot and ankle 
condition are the etiological result of diabetes mellitus.  
Finally, she avers that her currently diagnosed acquired 
psychiatric disorder is the result of her active service.
Polycystic Ovaries

The veteran testified that she had not been diagnosed with or 
received treatment for a cystic disease prior to her entry 
into active service.  The veteran's testimony is credible and 
consistent with the medical evidence of record.  Her report 
of medical history prior to entrance into active service 
shows that she reported having irregular periods.  The 
examiner found no existing disability, despite the reported 
history, and the veteran's report of medical examination at 
entrance into active service shows no findings of any 
gynecological or cystic condition.  Polycystic ovaries were 
not diagnosed until the veteran required treatment during 
active service. Service medical records show that the veteran 
was treated during active service for irregular periods, and 
pelvic examination at that time revealed cystic ovaries.  The 
physician recorded an impression of irregular menses 
secondary to polycystic ovaries.  Reports of medical history 
and examination at discharge from active service reveal 
complaints of a change in menstrual pattern and having been 
treated for a female disorder.  The physician noted no 
diagnoses, abnormalities, defects or other findings 
concerning the veteran's gynecological condition.

However, within 13 months following discharge from active 
service, private treatment records document that the veteran 
underwent pelvic laparotomy with bilateral wedge resection of 
the ovaries and was found to have multiple cortical 
follicular ovarian cysts.  Subsequent private treatment 
records show further surgery, including lysis of adhesions, 
was required, and she was diagnosed with polycystic ovarian 
disease.  VA examination conducted in July 1995 reflects a 
diagnosis of bilateral cystic ovaries with dysmenorrhea and 
menorrhagia, and VA examination conducted February 2006 
continues to show a diagnosis of polycystic ovaries.

The RO determined that the veteran's polycystic ovarian 
condition was a congenital or developmental defect, based on 
its conclusion that the condition is hereditary in nature.  
However, the medical evidence does not establish that 
heredity is the only cause of polycystic ovarian disease.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3-
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The effect of section 1111 on claims for service-connected 
disability thus may be summarized as follows: When no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry. The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not aggravated 
by service. The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 38 U.S.C.A. 
§ 1153. If this burden is met, then the veteran is not 
entitled to service-connected benefits. However, if the 
government fails to rebut the presumption of soundness under 
section 1111, the veteran's claim is one for service 
connection. This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded. See Wagner, supra.

Given the current medical research as promulgated by the US 
Government concerning the cause of polycystic ovarian 
disease, and the absence of any medical evidence of record 
indicating that the veteran's polycystic ovarian disease is a 
congenital or developmental defect, the Board rejects the 
RO's finding that polycystic ovarian disease is a congenital 
or developmental defect-particularly where difficulty 
processing insulin is also implicated as a potential cause.  
This observation acquires particular significance in this 
case, as the Board is granting service connection for 
diabetes mellitus by this decision.

Thus, consideration of the first question, i.e., whether the 
veteran's polycystic ovarian disease pre-existed service, is 
dispositive of the issue in the present case.  It is clear 
from the service medical records that the veteran's 
polycystic ovarian disease was first discovered during active 
service in 1973.  While heredity can be a potential cause of 
the condition, there is no medical evidence of record 
indicating that this is so in the present case.

In February 2006, the VA examiner was asked to offer an 
opinion as to whether or not the veteran's polycystic ovaries 
pre-existed her entrance into active service and were 
aggravated therein.  The examiner responded that service 
medical records dated in 1973 showed that the veteran had 
polycystic ovaries.  As to whether the condition pre-existed 
the veteran's active service, the examiner stated he could 
not resolve the issue without resort to mere speculation.  He 
noted that the clinical history obtained in 1973 was 
consistent with polycystic ovarian disease that likely 
existed prior to service as the veteran fit the provide of 
the condition (irregular menses since 16 years of age, 
obesity, clinical findings of hirsutism).  Yet, an opinion 
that such findings are only "likely" indicative that the 
veteran's polycystic ovarian disease pre-existed service is, 
at best, speculative and certainly does not rise to the level 
of clear and unmistakable evidence required to rebut the 
presumption of soundness at entry into service.  See Wagner, 
supra.

Even if the veteran had a documented family history for 
polycystic ovarian disease, this does not show clearly and 
unmistakably that the veteran had a diagnosis of polycystic 
ovarian disease prior to active service.  There are no 
findings or opinions of record establishing that the 
veteran's particular polycystic ovarian disease is the 
result, exclusively, of heredity.  
Similarly, the veteran's own report of irregular periods 
cannot comprise clear and unmistakable evidence of the 
presence of polycystic ovarian disease prior to active 
service, as polycystic ovarian disease is not the only known 
medical reason for irregular menses.

There is no medical evidence of record that establishes that 
the veteran was diagnosed with polycystic ovarian disease 
prior to her entrance to active service and the presumption 
of soundness is not rebutted.  See Wagner, supra.

Polycystic ovaries were first diagnosed during active 
service, based on clinical findings of ovarian cysts in 1973.  
In January 1975, 13 months following her discharge from 
active service, the veteran required surgery for her ovarian 
cysts and was clinically diagnosed with bilateral polycystic 
ovaries.  A subsequent entry, dated in September 1975, 
pinpoints the diagnosis to one year earlier, which is within 
a year following her discharge from active service.  In 1981, 
she again required surgery, including lysis of adhesions, and 
was diagnosed with bilateral polycystic ovarian disease.  
Thereafter, private and VA medical records document treatment 
for and diagnosis of the condition which had its onset during 
active service and has continued to the present.

There are no medical opinions or findings against a finding 
that the veteran's polycystic ovarian disease had its onset 
during active service.

Resolving all reasonable doubt in favor of the veteran, the 
medical evidence establishes that the onset of the veteran's 
currently diagnosed polycystic ovarian disease was during her 
active service, that the condition has existed continuously 
to the present, and service connection for polycystic ovarian 
disease and its residuals is warranted.  

Diabetes Mellitus

Service medical records do not reflect treatment for or 
diagnosis of diabetes mellitus.  In addition, post-service 
medical records do not show the veteran was diagnosed with 
diabetes within one year of her discharge from active 
service.  Rather, it was not until 1990 that the medical 
record shows the veteran was diagnosed with diabetes.  
However, service medical records do show clinical blood sugar 
findings which appear to be marked positive for possible 
diabetes.  

The veteran is currently diagnosed with diabetes mellitus, as 
evidenced by the February 2006 VA examination report.

The veteran's private treating physician proffered his 
opinion in July 2007 that elevated blood sugars documented in 
1973 are more likely than not a clear indication of the onset 
of the veteran's diabetes mellitus.  The veteran was 
discharged from active service in December 1973, thus the 
onset of her diabetes mellitus was during her active service.  
The physician noted that his opinion was based on his long-
term treatment of the veteran (since 1995) and review of her 
previous medical records, which included the inservice 
clinical findings of elevated blood sugar in service. 

VA examinations variously date the veteran's initial 
diagnosis of diabetes mellitus to the 1980s, 1980, or 1988.  
The veteran herself testified that she was diagnosed with 
diabetes mellitus in 1988.  Notwithstanding, these dates are 
presented as given by the history of the veteran and are 
without any basis or rationale.  Moreover, the VA 
examinations conducted in July 1995, November 2002, and 
February 2006 present no opinion as to the etiology of the 
condition or its precise date of onset.  In February 2006, 
the VA examiner was asked to offer an opinion as to whether 
or not the veteran's diabetes mellitus had its onset during 
the veteran's active service.  The examiner referenced the 
1973 inservice findings of elevated blood sugar, that the 
veteran's private treating physician had also observed, and 
stated that he could not resolve the question without resort 
to mere speculation because the actual values of the blood 
sugar levels were not available in the records he reviewed.

There are no medical opinions or findings against a finding 
that the veteran's currently diagnosed diabetes mellitus had 
its onset during active service and the veteran is entitled 
to the benefit of the doubt.  

Accordingly, service connection for diabetes mellitus is 
warranted.

Bilateral Peripheral Neuropathy of the Upper and Lower 
Extremities, Hypertension, and, a Left Foot and Ankle 
Disability as Secondary to the Service-Connected Diabetes 
Mellitus

Service connection may be established on a secondary basis if 
the claimed disability is shown to be proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310.  

Private and VA treatment records, and VA examination reports 
reflect the veteran has been diagnosed with bilateral 
peripheral neuropathy of the upper and lower extremities, 
hypertension, and a left foot and ankle disability.  VA and 
private treatment records document diagnoses of peripheral 
neuropathy in both feet and legs in 1996, and examinations 
dated in November 2002 and February 2006 reflect diagnoses of 
hypertension, and status post surgical left ankle fusion.

While the February 2006 VA examination report found no 
evidence of peripheral neuropathy by neurological 
examination, the November 2002 VA examination does reflect a 
diagnosis of diabetic peripheral neuropathy with discussion 
of symptoms in the upper and lower extremities.  And a 
February 2004 private medical statement notes the veteran 
manifests Charcot arthropathy, severe collapse of the left 
foot, and midfoot arch fusion.

The record contains medical opinions etiologically linking 
the bilateral upper and lower peripheral neuropathy, 
hypertension, and left foot and ankle disability to the now 
service-connected diabetes mellitus.  In pertinent part, the 
November 2002 VA examination report diagnosed diabetic 
neuropathy, with references to symptoms in both the upper and 
lower extremities, and VA and private medical records 
document significant neuropathy, peripheral stocking 
neuropathy, and decreased sensation and weakness complicated 
by diabetes and as the result of diabetes in 1994 and 1996, 
with Charcot arthropathy diagnosed as a complication of the 
diabetes in 2004.  The February 2004 private medical 
statement establishes that the veteran sustained severe 
collapse of her left foot, midfoot arch fusion, and 
neuropathy as well as Charcot arthropathy as the result of 
her diabetes mellitus.  Finally, the February 2006 VA 
examination report documents the examiner's opinion that the 
veteran's hypertension is at least as likely as not the 
result of her diabetes, due to aggravation of atherosclerotic 
changes.  

The February 2006 VA examination report noted that there was 
not sufficient medical evidence to causally relate the 
veteran's left foot disability directly to service, but did 
not comment on the etiological relationship posited by the 
veteran's treating physician between the left foot and ankle 
disability and diabetes mellitus.

There are no opinions or medical findings against a finding 
that the veteran's manifested bilateral peripheral neuropathy 
of the upper and lower extremities, hypertension, and left 
foot and ankle disabilities are the result of the now-
diagnosed diabetes mellitus.  

According the veteran the benefit of the doubt, service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities, hypertension, and left foot and ankle 
disabilities, as secondary to the now service-connected left 
diabetes mellitus, is warranted. 

Acquired Psychiatric Disorder to include PTSD, Depression, 
Anxiety, and Claustrophobia

The veteran's report of medical history at entrance to active 
service notes complaints of frequent trouble sleeping and 
nervous trouble.  The examiner noted insomnia and nerves, but 
that the veteran had not required treatment with prescribed 
medication, that the conditions were not considered 
disabling, and that no existing disability was found.  Her 
report of medical examination at entrance to active service 
listed no defects, diagnoses, abnormalities or other findings 
concerning a psychiatric condition.  Service medical records 
show no complaints of or treatment for an acquired 
psychiatric disorder.  Her report of medical history at 
discharge from active service documents complaints of 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble, but the report of medical examination at 
discharge from active service documented no psychiatric 
defects, diagnoses, abnormalities or other findings.

Thereafter, it is not until 2004 that records show the 
veteran reported for treatment of a psychiatric condition.  
Notwithstanding, a statement from her VA treating clinical 
psychologist, dated in July 2007, documents that she is 
diagnosed and treated for PTSD, depression, generalized 
anxiety disorder, and claustrophobia which the psychologist 
opined is the result of sexual harassment the veteran 
experienced during her active service.  

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The veteran has identified her stressors in sworn statements. 
In sum, she stated she was sexually harassed throughout her 
active service and, in particular, by a doctor for whom she 
worked.  She stated that she believed reporting him would not 
do any good.  She also stated that she was haunted by the 
prisoners of war she treated, and the soldiers she helped to 
make ready for deployment during the Vietnam era.  

Available service personnel records reflect that the 
veteran's military occupational specialty (MOS) was as a 
dental hygienist and dental assistant (91E20), and that she 
was assigned to a medical unit at Madigan General Hospital 
from June 1971through her discharge in 1973.  These records 
show that she performed ably and capably in her MOS.

In May 2006, the veteran submitted the statement of a lay 
witness.  In pertinent part, the witness states she has known 
the veteran for 28 years, and that they worked together.  She 
stated that, during the Vietnam era, the veteran treated 
returning prisoners of war and that it had been very hard for 
her.  She stated the veteran also felt responsible for 
readying soldiers for war.  The witness reported the veteran 
had felt intimidated by the things men would say to her on 
active service, and observed the veteran remained very 
insecure around men and could not listen to current news 
reports.  The witness reported the veteran continued to 
express guilt about getting soldiers ready for war. 

In reviewing the evidence overall, the veteran's lay witness' 
statement and the opinion of her VA treating psychologist are 
most compelling. The veteran and her lay witness worked 
together in the same hospital where the veteran worked on 
active duty, and continued to deal with some of the same 
personnel and issues.  The veteran and her witness both 
reported that they, with others, attempted to blow the 
whistle on wrongdoing and suffered drastic and unpleasant 
consequences.  It is highly plausible that the veteran would 
have confided in the lay witness her experiences during 
active service in such a situation.

The record presents no evidence to contradict these events as 
they have been related by the veteran and her lay witness.  
Moreover, the undersigned Veterans' Law Judge had the 
opportunity to speak with observe the veteran at her hearing, 
and found her to be highly credible.  The veteran's 
statements concerning her stressors have remained consistent 
throughout.  The record as a whole corroborates her reported 
history with regard to her other claims and, while it does 
not specifically corroborate her reported stressors, it 
presents no evidence whatsoever tending to refute them.  

Nonetheless, the veteran's claim for an acquired psychiatric 
disorder need not rest on the verification of her stressors 
alone.  The July 2007 statement proffered by her VA treating 
psychologist specifically diagnoses the veteran with 
depression, generalized anxiety disorder, and claustrophobia, 
in addition to PTSD-all of which the psychologist opined are 
the etiological result of the veteran's experiences during 
active service.  

Accordingly, service connection for an acquired psychiatric 
disorder, to include PTSD, depression, generalized anxiety 
disorder, and claustrophobia is warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for polycystic 
ovaries is reopened.

New and material evidence having been received, the 
previously denied claim for diabetes mellitus is reopened.

Service connection for polycystic ovarian disease and its 
residuals is granted.

Service connection for diabetes mellitus is granted.

Service connection for bilateral peripheral neuropathy of the 
upper and lower extremities, as secondary to the service-
connected diabetes mellitus, is granted.

Service connection for hypertension, as secondary to the 
service-connected diabetes mellitus, is granted.

Service connection for a left foot and ankle disability, to 
include Charcot's arthropathy, severe collapse of the left 
foot, midfoot arch fusion, and arthritis, as secondary to the 
service-connected diabetes mellitus is granted.

Service connection for an acquired psychiatric disability to 
include PTSD, depression, generalized anxiety disorder, and 
claustrophobia is granted.


REMAND

The veteran seeks entitlement to service connection for 
bilateral carpal tunnel syndrome, hypothyroidism including as 
secondary to the service-connected diabetes mellitus, and a 
respiratory condition including sinusitis, asthma, and the 
residuals of exposure to asbestos.

The medical evidence reflects the veteran has been found to 
exhibit symptoms of decreased strength and sensation in her 
upper extremities, and she has been diagnosed with various 
respiratory disorders.  She is also diagnosed with 
hypothyroidism.

By this decision, service-connection for diabetes mellitus 
has been granted.

Concerning the claim for a respiratory disorder, it is noted 
that the medical evidence has established that the manifested 
sinusitis and asthma is not the result  of the inservice 
septorhinoplasty.  In February 2006, the VA examiner 
explained that clinical findings of a small left maxillary 
retention cyst would have been the result of obstruction of 
the sinus gland during inflammation, which has no causal 
relationship to the septorhinoplasty.  The examiner opined 
there is no casual relationship between septorhinoplasty, 
asthma, and sinusitis.  Thus, the VA examiner opined that it 
was less likely that not that the currently manifested 
sinusitis and asthma were the result of the inservice 
septorhinoplasty.

Notwithstanding, there remains the question of whether or not 
the veteran's manifested respiratory condition may be the 
result of an underlying disease process that could have 
caused the cyst to develop, or is in any other way causally 
related to her active service.  Service medical records 
reflect that while the inservice septorhinoplasty was an 
elective surgery, it was to correct septal and nasal 
deformity.  In addition, the claim has not been developed as 
one involving exposure to asbestos.

VA examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of her claimed 
bilateral carpal tunnel syndrome, hypothyroidism, and 
respiratory disorder.  See McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Obtain the decision that granted the 
veteran retirement from employment due to 
disability, and any and all supporting 
records.  Obtain release of private 
information from the veteran where 
appropriate.  Document negative results 
and inform the veteran so that she may 
make attempts to obtain the records.

3.  Then, schedule the veteran for 
examinations by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed 
bilateral carpal tunnel syndrome, 
respiratory condition, and 
hypothyroidism.  All indicated tests and 
studies should be performed. The claims 
folder, including all newly obtained 
evidence, and a copy of this remand, must 
be sent to the examiner for review.

The examiners are to provide the 
following opinions:

1)	Whether it is at least as likely as 
not that any diagnosed bilateral 
carpal tunnel syndrome, or other 
neurological pathology of the upper 
extremities, is in any way the result 
of the veteran's active service or any 
incident therein;

2)	whether it is at least as likely as 
not that any diagnosed respiratory 
condition, to include sinusitis, 
asthma, and residuals of exposure to 
asbestos, had its onset during active 
service or, is otherwise the result of 
active service or any incident 
therein;

3)	whether it is as likely as not that 
any diagnosed hypothyroidism is the 
result of the service-connected 
diabetes mellitus or, in the 
alternative, the result of active 
service or any incident therein.

The examiners must provide a complete 
rationale for any opinions expressed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for bilateral carpal tunnel syndrome, 
hypothyroidism including as secondary to 
the service-connected diabetes mellitus, 
and a respiratory condition to include 
sinusitis, asthma, and the residuals of 
exposure to asbestos, with application of 
all appropriate laws and regulations, 
including those involving the 
adjudication of claims for exposure to 
asbestos, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the veteran, furnish 
her with an SSOC and afford a reasonable 
period of time within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until she is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of her claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


